Exhibit 10.1



Execution Copy

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the "Agreement") is made and
entered into by and between Matthew Beale (referred to as "Employee") and Fuel
Systems Solutions Inc. ("Employer").

WHEREAS, both Employee and Employer wish to separate their employment
relationship on an amicable basis;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:

(1) Employee's employment with Employer will end, and Employee hereby resigns
from that employment, effective June 30, 2012 (the "Separation Date"). The
parties agree that Employee is separating from Employer voluntarily and that
Employer has not notified Employee of any good cause for employment termination.
Employer will pay Employee all accrued compensation and accrued, unused vacation
time, minus applicable payroll deductions as required by law, through the
Separation Date. Employee also agrees that as of the Separation Date he resigns
from any other positions or Board memberships he may hold with the Employer or
any of its parents, subsidiaries, or affiliates (the "Related Companies") and he
agrees to provide or sign documentation necessary to accomplish the same upon
request from the Employer.

(2) In addition to the payment set forth in paragraph (1), if Employee executes
and returns this notarized Agreement to Employer, he shall receive the
following:

(a) A first severance payment of One Hundred Thousand Dollars ($100,000.00),
subject to applicable payroll deductions as required by law, to be paid in a
lump sum within the later of (i) ten (10) days after the Effective Date, as
defined in paragraph 23 hereof, or (ii) July 10, 2012.

(b) A second severance payment of One Hundred Thousand Dollars ($100,000.00),
subject to applicable payroll deductions as required by law, to be paid in a
lump sum no sooner than January 1, 2013 and no later than January 31, 2013. At
the option of Employee, the payment of this second severance payment may be
accelerated and paid within thirty (30) days of a written request for
acceleration received by Employer, but no sooner than the due date for first
severance payment.

(c) In the event that Employee timely elects COBRA benefits, Employer will pay
Employee's COBRA premiums for up to eighteen (18) months following the
Separation Date. In the event that Employee obtains new employment which
provides medical benefits, Employee shall promptly notify Employer and the
payment of COBRA premiums shall cease as of the date Employee becomes eligible
to receive medical benefits with the new employer. The existence and duration of
COBRA rights shall be determined in accordance with Section 4980B of the Code.

(d) (i) A payment of Ten Thousand Dollars ($10,000.00) per month for twenty-four
(24) months commencing July 1, 2012 and ending June 30, 2014, representing
consulting fees for consulting services Employee will provide, as reasonably
requested by the Employer and upon reasonable notice to Employee. Such payments
shall be made on or before the 30th day of each month.

(ii) Employee shall not be required to report to the offices of Employer in
order to provide these consulting services unless specifically requested to do
so by Employer. It is understood and agreed that the performance of these
consulting services will not unreasonably interfere with any new employment or
other activities in which Employee may be engaged. Employer agrees to reimburse
Employee for reasonable expenses incurred in performing any consulting services
which may be requested including reasonable travel expenses if travel is
required.

(iii) Employee acknowledges and agrees that he is an independent contractor and
not an employee of Employer by virtue of this consulting relationship and that
he will not be eligible for or entitled to receive or accrue any benefits.

(iv) In light of the nature of the consulting relationship, Employer will not
withhold any amounts from these consulting payments provided, however, that
Employee acknowledges that it is his responsibility to make any necessary tax
payments relating to these payments and he agrees to indemnify and hold Employer
harmless for any amounts which should have been paid by him.

(e) Outplacement services will be provided to Employee through the use of a
service to be selected by Employer and for a period of time to be designated by
Employer. In lieu of such services, Employee may elect to receive a lump sum
payment of Forty Thousand Dollars ($40,000.00).

(f) Employer will reimburse Employee for legal fees actually incurred and
documented in connection with the negotiation of this Agreement, up to a maximum
of $10,000.

(3) Employee acknowledges that as a result of his separation from employment
effective June 30, 2012, he will no longer be eligible to exercise the stock
options provided to him pursuant to the 2011 Stock Option Plan.

(4) In consideration of the payments set forth in paragraphs (2) and (3) of this
Agreement, which Employee expressly acknowledges he is not otherwise entitled to
receive, Employee hereby agrees to release Employer and all of its past or
present Related Companies, and its or their present and former officers,
directors, agents, insurers, and employees, benefit plans, and the trustees,
fiduciaries and administrators of those plans, and its or their successors and
assigns (hereinafter collectively referred to as the "Employer Releasees"), from
any and all known or unknown actions, causes of action, claims or liabilities of
any kind which have or could be asserted against the Employer Releasees
including, but not limited to, claims or liabilities arising out of or related
to his employment with and/or separation from employment with the Employer. This
release of claims and liabilities includes, but is not limited to:

(a) All State and Federal statutory claims including, but not limited to, claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Employee Retirement Income Security Act, the Fair Labor Standards
Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
Act; the California Labor Code, the California Family Rights Act, the California
Fair Employment and Housing Act, California's Whistleblower Laws, the California
Civil Rights Act, California's Minimum Wage, Hour, and Overtime Pay Laws,
California's Wage Payment Laws, the California Equal Pay Law, the California
Confidentiality of Medical Information Act, the California Business and
Professions Code, the California WARN Act, the California School Visitation
Leave Law, and the California Extended Sick Leave ("Kin Care") Law;

(b) All claims arising under the United States or any State's Constitution;

(c) All claims arising under any Executive Order or derived from or based upon
any State or Federal regulations;

(d) All common law claims including, but not limited to, claims for wrongful or
constructive discharge, public policy claims, retaliation claims, claims for
breach of an express or implied contract, claims for breach of an implied
covenant of good faith and fair dealing, intentional infliction of emotional
distress, defamation, conspiracy, loss of consortium, tortious interference with
contract or prospective economic advantage, promissory estoppel and negligence;

(e) All claims for any compensation including, but not limited to, back wages,
front pay, overtime pay, bonuses or awards, commissions, fringe benefits,
reinstatement, retroactive seniority, additional contributions to pension, 401k
or employees savings plans, or any other form of economic loss (the parties
expressly agree that this release of claims shall not affect Employee's rights
to any vested pension benefits or vested savings in any savings plan sponsored
by the Employer);

(f) All claims for personal injury including, but not limited to, physical
injury, mental anguish, emotional distress, pain and suffering, embarrassment,
humiliation, damage to name or reputation, liquidated damages, and punitive
damages; and

(g) All claims for costs, interest and attorneys' fees.

(5) In consideration of the release set forth in paragraph 4 of this Agreement,
Employer hereby agrees to release Employee and all of his agents, heirs,
executors and assigns (the "Employee Releasees"), from any and all known or
unknown actions, causes of action, claims or liabilities of any kind which have
or could be asserted against the Employee Releasees, including but not limited
to, claims or liabilities arising out of or related to his employment with
and/or separation from employment with Employer. This release of claims and
liabilities includes, but is not limited to, all claims described in
subparagraphs 4(a) through (g), to the extent applicable.

(6) Employee represents that he has not filed any charge, claim, or complaint of
any kind against the Employer Releasees, and Employee covenants that he will not
file any charge, claim or complaint against the Employer Releasees seeking
personal recovery or personal injunctive relief. Should any class action,
collective action, or any other lawsuit be filed against Employer Releasees that
covers Employee, Employee agrees to withdraw from, or decline to participate in,
any such action. Nothing in this Agreement shall prohibit Employee from (a)
bringing any action to enforce the terms of this Agreement; (b) filing a timely
charge or complaint with the Equal Employment Opportunity Commission ("EEOC")
regarding the validity of this Agreement; (c) filing a timely charge or
complaint with the EEOC or participating in any investigation or proceeding
conducted by the EEOC regarding any claim of employment discrimination. However,
Employee has waived any right to personal recovery or personal injunctive relief
in connection with any such charge or complaint.

(7) Employee further acknowledges and agrees that in the event that he breaches
the provisions of paragraphs (4) or (6) above, then (a) the Employer shall be
entitled to apply for and receive an injunction to restrain any violation, (b)
the Employer shall not be obligated to continue payment of the severance pay,
COBRA premiums, or consulting fees, (c) the prevailing party in any action to
enforce this Agreement shall be entitled to recover his or its reasonable
attorneys' fees and costs incurred in such action to enforce this Agreement or
defending against such charge, claim or complaint, and (d) as an alternative to
(c), at the Employer's option, Employee shall repay to the Employer all but $100
of the severance payments previously provided to Employee, but only if Employer
first gives Employee written notice of the breach and an opportunity to cure
such breach and Employee nevertheless fails to cure such breach within 14 days
of receiving such notice. Employee further agrees that the foregoing covenants
shall not affect the validity of this Agreement and shall not be deemed a
penalty or forfeiture.

(8) The parties agree that by executing this Agreement each party has not waived
or released any claims which may arise after the date each party signs the
Agreement, but that by this Agreement the parties are resolving all issues
relating in any way to the conclusion of Employee's employment with the Employer
on the Separation Date and all claims arising on or before the Separation Date.

(9) Employee agrees to maintain in confidence and not to disclose the terms of
this Agreement or the amount of the benefits offered therein, except to the
extent Employer makes public disclosure of this Agreement or any of its terms,
for example, by filing a copy of the Agreement with the Securities and Exchange
Commission. It shall not be considered a breach of the obligation of
confidentiality for Employee to make disclosure of the terms of the Agreement to
his attorney(s) or immediate family (who shall then be expressly advised of, and
also be bound by, the same requirement of confidentiality), or to make
disclosure in order to obtain private and confidential legal, tax or financial
advice or to respond to any inquiry from any governmental entity or agency
regarding a tax filing. In the event Employee is otherwise asked about the terms
of this Agreement, he may state only that Employee and Employer have separated
their employment relationship on an amicable basis.

(10) The parties agree that Employee's separation from Employer will be publicly
announced by the prompt issuance of a press release.

(11) Employer acknowledges its continuing obligation to indemnify Executive
under the Bylaws of Employer and its subsidiary, IMPCO Technologies,
Inc.("IMPCO") in connection with his employment with Employer in accordance with
those provisions.

(12) Employee agrees that he will not make any disparaging comments or
statements (including statements to investment bankers, analysts, the investment
community, shareholders, or the press) that pertain to or may adversely effect
Employer or its Related Companies, any of the other Releasees, or any of the
customers or suppliers of Employer or its Related Companies.

(13) Employer agrees that its current officers and directors (while serving in
such capacities) will not make to another person, or solicit other persons to
make to another person, any disparaging comments or statements concerning
Employee. Employee agrees that he will advise all persons or entities seeking
employment verification to direct those inquiries to IMPCO's Director of Human
Resources. Employer agrees that it will respond to all such inquiries directed
to IMPCO's Director of Human Resources by providing only Employee's dates of
employment and job title and will state that it is limiting its response to
these items in accordance with Employer's policy. Employee understands that
Employer is not responsible for the content of responses to such inquiries which
are not properly directed to the Director of Human Resources. Nothing in this
provision prohibits any officer or director of Employer from providing a
reference for Employee (nor requires that they do so) when specifically
requested by Employee in writing to do so.

(14) Employee agrees that on or before the Separation Date he will return to
Employer all documents or property of Employer and its past or present Related
Companies within his possession, custody, or control including, but not limited
to, all paper or electronic documents, files, or records, all computer access
codes, computer programs, and all business or financial plans or other documents
which he received, prepared, or helped prepare during his employment with
Employer and that he will not retain any copies, duplicates, reproductions or
excerpts thereof. This obligation does not include any documents provided to
Employee regarding his personal compensation or benefits as an employee of
Employer. This obligation does not include the mobile telephone number currently
used by Employee, and Employer agrees to take any and all reasonable actions
necessary to enable Employee to continue to use the same number.

(15) Employee confirms his obligation to protect and maintain in confidence all
confidential information of Employer and its Related Companies. He will not at
any time, directly or indirectly, use any confidential information of Employer
or its Related Companies in connection with any business or activity, and he
will not intentionally divulge such confidential information to any person, firm
or corporation whatsoever. In this regard, Employee recognizes and agrees that
"confidential information" includes, but is not limited to, technical,
marketing, business, financial or other information which constitutes trade
secret information or information not publicly available about the Employer or
its Related Companies, the use or disclosure of which might reasonably be
construed to be contrary to the interests of Employer or its Related Companies.
Employee agrees that these obligations are in addition to, and not in lieu of,
any other obligations that he may have with respect to such matters.

(16) Employee agrees that for a period of two (2) years from the Separation Date
he will not, either directly or indirectly, solicit, offer employment to, or
take any action intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any officer or
employee of Employer or its Related Companies working at the Impco Technologies,
Inc. facility located in Santa Ana, California (including both employees working
solely at that facility and employees whose work time is divided between that
facility and other facilities of the Employer or its Related Companies), to
terminate his or her employment with Employer or its Related Companies and its
or their successors.

(17) Employee agrees that he will not apply for, or otherwise seek or accept,
any position with Employer or any of its Related Companies or its or their
successors, whether as an employee, contract worker, consultant (other than as
set forth in this Agreement), or in any other capacity, and he forever releases
and discharges the Employer and its Related Companies and its or their
successors from any obligation to consider him for any such position in any
capacity.

(18) In the event of any breach of the provisions of this Agreement set forth in
paragraphs 2, 9, 11, 12, 13, 14, 15, 16 and 17, either party may file an
application with the Court to determine whether such a breach has occurred and
may seek injunctive relief to prohibit any further breach. In addition, in the
event of any such action under those paragraphs, the prevailing party shall be
entitled to an award of his or its reasonable attorneys' fees and costs incurred
in connection with bringing or defending against such action. Notwithstanding
any such declaratory relief, all of the other terms of this Agreement shall
remain in full force and effect, and the remedies provided for herein shall not
bar any other claims for relief, either at law or equity.

(19) Employee acknowledges that the only consideration he has received for
executing this Agreement is that set forth herein, and that this consideration
is greater than any amount that he would otherwise be entitled to under any
contract, severance plan, policy or practice. No other promise, inducement,
threat, agreement or understanding of any kind has been made with Employee to
cause him to enter into this Agreement.

(20) Waiver of unknown future claims: Each party represents that he or it has
read Section 1542 of the Civil Code of the State of California, which provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Each party understands that Section 1542 gives him or it the right not to
release existing claims of which the party is not now aware, unless the party
voluntarily chose to waive this right. Even though each party is aware of this
right, each party nevertheless hereby voluntarily waives the rights described in
Section 1542, and elects to assume all risks or claims that now exist in his or
its favor, known or unknown, arising from the subject matter of this Agreement.
Each party also understands that his or its waiver of the rights described in
Section 1542 is an essential and material term of this Agreement, and that
without such waiver the Agreement would not have been entered into by the other
party.

(21) The parties agree that the language of all parts of this Agreement shall in
all cases be construed as a whole, according to the fair meaning and not
strictly for or against any of the parties.

(22) Should any provision of this Agreement be declared or determined by any
Court of competent jurisdiction to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining parts, terms or
provisions shall not be affected thereby and said illegal, unenforceable or
invalid part, term or provision shall be deemed not to be part of the Agreement.
However, in the event that the releases provided in paragraphs 4 and 5 are found
to be invalid or unenforceable, the parties agree to promptly execute a valid
and binding release prepared by Employer of comparable scope.

(23) Employer hereby advises Employee that he should consult with an attorney
prior to signing this Agreement. Employee acknowledges that he has been given 21
days to review this Agreement and that he is free to use as much or as little of
that period as he wishes or considers necessary before deciding to sign this
Agreement; that he has had an opportunity to consult with an attorney if he
chooses to do so; that he has read and understands the terms of this Agreement;
and that he is voluntarily entering into this Agreement. Employee may revoke his
signature of the Agreement within seven (7) calendar days of signing it by
delivering written notice of revocation to Pietro Bersani, Chief Financial
Officer, Fuel Systems Solutions Inc., 780 Third Avenue, 25th Floor, New York,
New York 10017. If Employee has not revoked his signature of this Agreement by
written notice received within the seven (7) day period, it becomes effective
immediately thereafter.

(24) This Agreement sets forth the entire agreement between the parties hereto
and fully supersedes any and all conflicting prior agreements or understandings
between Employee, Employer and any of the other Employer Releasees or Employee
Releasees, written or oral, except that any confidentiality, non-disclosure,
non-solicit or similar agreements between the parties shall remain in effect.



THE UNDERSIGNED HAVE READ THE ABOVE SEPARATION

AGREEMENT AND GENERAL RELEASE, FULLY UNDERSTAND

IT, AND VOLUNTARILY AGREE TO ITS TERMS.



 

 

MATTHEW BEALE FUEL SYSTEMS SOLUTIONS INC.



 



By:





 

DATED: _______________, 2012 DATED: ______________, 2012



 

 

 

 

STATE OF ______________ )

) SS:

COUNTY OF ____________ )



 

On the ________ day of _____________ 2012, before me personally came Matthew
Beale, to me known to be the person described herein, and who executed, the
foregoing instrument, and acknowledged that he executed same.



__________________

NOTARY PUBLIC